Case: 19-20651      Document: 00515545895          Page: 1     Date Filed: 08/31/2020




          United States Court of Appeals
               for the Fifth Circuit                                    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 31, 2020
                                  No. 19-20651                            Lyle W. Cayce
                                                                               Clerk

 Delise Adams; Gloria Flores-Olvera; Judy Perez,

                                                          Plaintiffs—Appellants,

                                      versus

 Memorial Hermann; Chips Adams; Arnold Carrasco,

                                                         Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:15-CV-1270


 Before Smith, Willett, and Duncan, Circuit Judges.
 Jerry E. Smith, Circuit Judge:
        Delise Adams (“Plaintiff Adams”), Gloria Flores-Olvera, and Judy
 Perez were employed at Memorial Hermann Health System’s Southwest
 Neighborhood Clinic. That clinic was closed, and the three were terminated.
 They sued, alleging violations of Title VII of the Civil Rights Act and the
 Family and Medical Leave Act (“FMLA”). The jury found for defendants
 on all claims. Plaintiffs challenge two distinct evidentiary rulings and the jury
 instructions. We affirm.
Case: 19-20651        Document: 00515545895        Page: 2        Date Filed: 08/31/2020




                                    No. 19-20651


                                         I.
           Memorial Hermann Health System operates hospitals and outpatient
 “Neighborhood Health Clinics.” The outpatient clinics were created to
 provide affordable health care to individuals with limited or no health insur-
 ance. In 2014, it operated three such clinics: the Southwest Clinic, the
 Northwest Clinic, and the Northeast Clinic. Citing concerns over financial
 viability and treatment standards, Memorial Hermann made the decision to
 close the Southwest Clinic in July 2014.
           In 2014, Helen “Chips” Adams (“Defendant Adams”) was em-
 ployed by Memorial Hermann as the Associate Vice President of Outpatient
 Clinics. Arnold Carrasco served as the Director for the Neighborhood
 Health Clinics. Both were involved in the decision to close the Southwest
 Clinic.
           At the time of the decision, seven individuals worked at the Southwest
 Clinic: two nurse practitioners, Plaintiff Adams and Margaret Watson, and
 five medical assistants. Two medical-assistant positions were full-time and
 were held by Flores-Olvera and Perez. Two were part-time, held by Rachel
 Magallanes and Mary Lou Macias, and one was a supplemental position held
 by Jenifer Umana.        Closing the Southwest Clinic eliminated all seven
 positions.
           When the closure decision was made, Flores-Olvera and Perez were
 out on FMLA leave after recently giving birth. Plaintiff Adams was pregnant
 and preparing to take FMLA leave; by the time she was informed of the
 decision, she was in the hospital after recently giving birth.
           Around this time, leadership at Memorial Hermann identified em-
 ployment needs at the other neighborhood clinics. Those needs included one
 full-time nurse practitioner at the Northwest Clinic and one part-time medi-
 cal assistant in each of the Northwest and Northeast clinics.




                                         2
Case: 19-20651      Document: 00515545895           Page: 3     Date Filed: 08/31/2020




                                   No. 19-20651


        The Southwest Clinic employees were notified of the closure decision
 in a meeting on August 26, 2014. Human Resources representative Jacque-
 line Patterson, alongside Carrasco and Defendant Adams, notified the em-
 ployees that their positions at the Southwest Clinic would be terminated.
 The employees were also informed that there were other positions available
 within the Memorial Hermann system for which they could apply. All three
 plaintiffs were out on FMLA leave when the meeting was held and were
 notified by phone soon thereafter. Plaintiffs were also informed of the three
 open positions and told that they were welcome to apply.
        Carrasco and Defendant Adams were responsible for filling the open
 positions. They selected Watson for the open nurse practitioner position
 over Plaintiff Adams. They also selected Magallanes and Umana for the open
 medical assistant positions at the Northeast and Northwest clinics, respec-
 tively. Thus, all three plaintiffs and Macias were terminated. Patterson was
 terminated a few months later, in February 2015, when it was discovered that
 she had falsified information on her resume.
        Plaintiffs sued, alleging discrimination under Title VII and retaliation
 under the FMLA. Specifically, they claimed that they were terminated be-
 cause of their pregnancies and in retaliation for taking leaves of absence under
 the FMLA. At trial, defendants denied that the employment decisions were
 made for impermissible reasons. Defendants relied on, among other things,
 plaintiffs’ performance evaluations to demonstrate that the decisions were
 based on legitimate factors.
        Plaintiffs called Patterson as a witness in part to rebut the reliability of
 the performance evaluations. Specifically, they sought to introduce testimo-
 nial evidence that Patterson was instructed by Memorial Hermann’s lawyers
 to search for plaintiffs’ performance evaluations and that, after engaging in
 the search, she was unable to find them. At trial, the court ruled that Pat-




                                         3
Case: 19-20651      Document: 00515545895          Page: 4     Date Filed: 08/31/2020




                                   No. 19-20651


 terson could not “testify as to conversations she had with lawyers or things
 she did at the direction of the lawyers.” It held that such testimony was
 protected under either the work-product doctrine or the attorney-client
 privilege.
        Defendants sought to introduce former Memorial Hermann HR
 Director Lisa Haneberg as a witness to provide testimonial evidence regard-
 ing Patterson’s employment. The court permitted that testimony but limited
 the scope of appropriate questioning to that which would either (1) contradict
 unanticipated testimony by Patterson or (2) impeach Patterson for bias
 against her former employer. The court permitted Haneberg to testify that
 Patterson was fired because she lied on her resume and application. It then
 allowed Haneberg to testify as to the details of Patterson’s fabrication.
        The court instructed the jury under a but-for standard of causation for
 both the Title VII and FMLA claims. The jury was thus required to deter-
 mine whether plaintiffs were discriminated against because of their pregnan-
 cies or because of their decisions to take FMLA leave. The jury found for
 defendants on all claims.
        Plaintiffs assert three errors. First, they posit that the court erred
 when it limited Patterson’s testimony under either the work-product doc-
 trine or attorney-client privilege. Second, plaintiffs maintain that the court
 erred when it permitted Haneberg’s testimony. Plaintiffs reason that her tes-
 timony amounted to extrinsic evidence attacking Patterson’s credibility in
 violation of Rule 608(b) of the Federal Rules of Evidence. Finally, plaintiffs
 contend that the district court erred in its instructions to the jury.




                                         4
Case: 19-20651          Document: 00515545895                Page: 5       Date Filed: 08/31/2020




                                          No. 19-20651


                                               II.
                        A. Exclusion of Patterson’s Testimony
           Plaintiffs assert that the district court committed harmful error when
 it limited Patterson’s testimony under either the work-product doctrine or
 the attorney-client privilege. Because any error was harmless, we disagree. 1

                                    1. Standard of Review
           We review the district court’s application of both the attorney-client
 privilege and the work-product doctrine for clear error. 2 We review ques-
 tions of controlling law de novo. Taylor Lohmeyer Law Firm P.L.L.C. v. United
 States, 957 F.3d 505, 509 (5th Cir. 2020); Ecuadorian Plaintiffs, 619 F.3d
 at 377.
           Evidentiary rulings are reviewed under a “deferential abuse of dis-
 cretion standard,” Williams v. Manitowoc Cranes, L.L.C., 898 F.3d 607, 615
 (5th Cir. 2018), and are subject to the harmless-error doctrine, Heinsohn v.
 Carabin & Shaw, P.C., 832 F.3d 224, 233 (5th Cir. 2016). Therefore, even if
 the district court has abused its discretion, “the ruling will be reversed only
 if it affected the substantial rights of the complaining party.” Nunez v. All-
 state Ins. Co., 604 F.3d 840, 844 (5th Cir. 2010).



           1
            Defendants assert that plaintiffs failed to preserve this issue by making a sufficient
 offer of proof under Rule 103(a)(2) of the Federal Rules of Evidence. To the contrary,
 plaintiffs adequately informed the court of the “substance of the evidence,” comporting
 with the requirements of Rule 103. United States v. Kay, 513 F.3d 432, 455 (5th Cir. 2007);
 Fed. R. Evid. 103(a)(2). Regardless, because we find no harmful error, we need not
 address this issue.
           2
           United States v. Edwards, 303 F.3d 606, 618 (5th Cir. 2002) (“Because the appli-
 cation of the attorney-client privilege is a fact question to be determined in light of the
 purpose of the privilege and guided by judicial precedents, we review the district court’s
 finding for clear error only.”); Ecuadorian Plaintiffs v. Chevron Corp., 619 F.3d 373, 377 (5th
 Cir. 2010) (applying the same standard of review to the work-product doctrine).




                                                5
Case: 19-20651      Document: 00515545895          Page: 6     Date Filed: 08/31/2020




                                   No. 19-20651


                         2. The Attorney-Client Privilege
        Claims of privilege in federal courts are governed by the “common
 law—as interpreted by United States courts in light of reason and experi-
 ence.” Fed. R. Evid. 501. “The attorney-client privilege is the oldest of
 the privileges for confidential communications known to the common law.”
 Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). It protects both “the
 giving of professional advice to those who can act on it” and “the giving of
 information to the lawyer to enable him to give sound and informed advice.”
Id. at 390.
        “[T]he attorney-client privilege attaches to corporations as well as to
 individuals.” CFTC v. Weintraub, 471 U.S. 343, 348 (1985). Communication
 between employees and the corporation’s attorney is privileged if it is made
 “at the direction of corporate superiors in order to secure legal advice from
 counsel” concerning “matters within the scope of the employees’ corporate
 duties.” Upjohn, 449 U.S. at 394.
        Even still, the attorney-client privilege “only protects disclosure of
 communications; it does not protect disclosure of the underlying facts.” Id.
 at 395. Thus, a fact is not privileged “merely because [a client] incorporated
 a statement of such fact into his communication to his attorney.” Id. at 396.

                          3. The Work-Product Doctrine
        Established in Hickman v. Taylor, 329 U.S. 495 (1947), “the work-
 product doctrine is distinct from and broader than the attorney-client privi-
 lege.” United States v. Nobles, 422 U.S. 225, 238 n.11 (1975). The work-
 product doctrine “insulates a lawyer’s research, analysis of legal theories,
 mental impressions, notes, and memoranda of witnesses’ statements from an
 opposing counsel’s inquiries.” Dunn v. State Farm Fire & Cas. Co., 927 F.2d
869, 875 (5th Cir. 1991). It protects materials prepared in anticipation of liti-
 gation, whether those materials were prepared by the attorney or by agents




                                        6
Case: 19-20651         Document: 00515545895                Page: 7       Date Filed: 08/31/2020




                                         No. 19-20651


 of the attorney. In re Grand Jury Proceedings, 601 F.2d 162, 171 (5th Cir.
 1979).
          The doctrine articulated in Hickman was later partially codified as
 Rule 26(b)(3) in the Federal Rules of Civil Procedure: “Ordinarily, a party
 may not discover documents and tangible things that are prepared in antici-
 pation of litigation or for trial by or for another party or its representative.” 3
 Despite the language of Rule 26, the work-product doctrine protects both
 “tangible and intangible” work product. 4 Like the attorney-client privilege,
 the work-product doctrine “protects only the [attorney’s work product] and
 not the underlying facts.” In re Int’l Sys. & Controls Corp. Sec. Litig., 693 F.2d
1235, 1240 (5th Cir. 1982).

                                         4. Analysis
          As the parties’ divergent briefing illustrates, the district court was less
 than clear as to whether it based its evidentiary ruling on the work-product
 doctrine or the attorney-client privilege. Its initial order stated that “any tes-
 timony concerning Patterson’s conversation with Defendants’ lawyers will
 not be permitted at trial.” That seems to invoke attorney-client privilege. At



          3
         Fed. R. Civ. P. 26(b)(3)(A). The rule has an exception for “otherwise discov-
 erable” materials in cases of “substantial need,” which neither party asserts is relevant
 here. Fed. R. Civ. P. 26(b)(3)(A)(i)–(ii).
          4
           Nobles, 422 U.S. at 237; see also 8 Charles A. Wright, Arthur R. Mil-
 ler & Richard L. Marcus, Federal Practice & Procedure § 2024, at 494–
 95 (3d ed. 2010) (“Rule 26(b)(3) itself provides protection only for documents and tangible
 things . . . . Nonetheless, Hickman v. Taylor continues to furnish protection for work
 product within its definition that is not embodied in tangible form . . . .”); United States v.
 Deloitte, LLP, 610 F.3d 129, 136 (D.C. Cir. 2010) (“Thus Hickman provides work-product
 protection for intangible work product independent of Rule 26(b)(3).”); In re Seagate Tech.,
 LLC, 497 F.3d 1360, 1376 (Fed. Cir. 2007), abrogated on other grounds by Halo Elecs., Inc. v.
 Pulse Elecs., Inc., 136 S. Ct. 1923 (2016); In re Cendant Corp. Sec. Litig., 343 F.3d 658, 662
 (3d Cir. 2003); United States v. One Tract of Real Prop., 95 F.3d 422, 427 (6th Cir. 1996).




                                               7
Case: 19-20651      Document: 00515545895           Page: 8   Date Filed: 08/31/2020




                                   No. 19-20651


 trial, however, the court expanded that ruling. It determined that Patterson
 could not “testify as to conversations she had with lawyers or things she did at
 the direction of the lawyers” (emphasis added). That seems to invoke both the
 attorney-client privilege and the work-product doctrine.
        Regardless, we need not discern the particular doctrine on which the
 court rested its conclusion (nor whether that conclusion was correct). That
 is so because any error was harmless.
        An error is “harmless” if it does not “affect[] the substantial rights of
 the complaining party.” Nunez, 604 F.3d at 844. Plaintiffs sought to estab-
 lish that the performance evaluations were “shams.” Patterson was allowed
 ample testimony on that theory, and the jury rejected it. It is unlikely that
 this additional fact would have swayed the jury.
        Specifically, Patterson was allowed to state (1) that she had never seen
 the documents; (2) that until trial—when she was shown the alleged “sham”
 evaluations—she had never seen any performance evaluations on which the
 names were hand-written; (3) that performance evaluations were supposed
 to include a location, which was absent from those offered into evidence; and
 (4) that during her employment she had never seen a performance evaluation
 that lacked a designated location. The jury, therefore, had ample opportunity
 to adopt plaintiffs’ theory that the performance evaluations were “shams.”
        Moreover, the evaluations were but one piece of evidence bearing on
 the overall legitimacy of the employment decisions. The jury’s decision to
 reject plaintiffs’ theory is supported by Memorial Hermann’s additional
 evidence that the employment decisions were legitimate. For example, the
 jury heard witness testimony regarding the qualifications and exemplary per-
 formance of the employees who were selected for the open positions. In con-
 trast, it heard testimony describing plaintiffs’ disciplinary actions and their




                                         8
Case: 19-20651       Document: 00515545895          Page: 9     Date Filed: 08/31/2020




                                   No. 19-20651


 general lackluster workplace performance. In short, the jury had sufficient
 information to determine that the employment decisions were legitimate.
        Limiting Patterson’s testimony did not, therefore, affect plaintiffs’
 substantial rights. Nunez, 604 F.3d at 844. Because any mistake was harm-
 less, the district court did not commit reversible error when it limited Patter-
 son’s testimony under either the work-product doctrine or the attorney-
 client privilege.

                     B. Inclusion of Haneberg’s Testimony
        Plaintiffs aver that the district court erred by admitting Haneberg’s
 testimony regarding specific incidents attacking Patterson’s credibility in
 violation of Rule 608(b) of the Federal Rules of Evidence. We disagree.

                              1. Standard of Review
        As discussed above, evidentiary rulings are reviewed under a “defer-
 ential abuse of discretion standard,” Williams, 898 F.3d at 615, and are sub-
 ject to the harmless-error doctrine, Heinsohn, 832 F.3d at 233. Therefore,
 even if the district court has abused its discretion, “the ruling will be reversed
 only if it affected the substantial rights of the complaining party.” Nunez,
604 F.3d at 844.

                                2. Applicable Law
        “[E]xtrinsic evidence is not admissible to prove specific instances of
 a witness’s conduct in order to attack or support the witness’s character for
 truthfulness.” Fed. R. Evid. 608(b). The rule “is limited to instances
 where the evidence is introduced to show a witness’s general character for
 truthfulness.” United States v. Farias-Farias, 925 F.2d 805, 811 (5th Cir.
 1991) (per curiam). “It in no way affects the admission of evidence of such
 prior acts for other purposes.” Id.




                                         9
Case: 19-20651          Document: 00515545895             Page: 10       Date Filed: 08/31/2020




                                         No. 19-20651


          Rule 608 does not prohibit the introduction of extrinsic evidence used
  to attack the credibility of a witness where “the evidence tends to show bias
  or motive for the witness to testify untruthfully.” United States v. Thorn,
  917 F.2d 170, 176 (5th Cir. 1990). Further, evidence that may be inadmissible
  under Rule 608 if used to attack the witness’s general character for truthful-
  ness may nonetheless be admitted if offered for another purpose. 5
                                         3. Analysis
          Plaintiffs do not contest that the district court admitted Haneberg’s
  testimony for the purpose of impeaching Patterson’s credibility on account
  of bias. Instead, they assert only that the court failed appropriately to limit
  the testimony to effect that purpose.
          Plaintiffs’ quibble is unpersuasive. Plaintiffs assert that the court
  erred by permitting Haneberg to testify regarding Patterson’s falsified
  resume. That falsification resulted in her termination, which served as defen-
  dants’ foundation for Patterson’s alleged bias. It was squarely within the
  court’s broad discretion to permit the jury to hear the details and context
  surrounding an occurrence properly introduced as extrinsic evidence to show
  a witness’s bias. 6
          “[C]ourts of appeals afford broad discretion to a district court’s evi-
  dentiary rulings” out of “deference to a district court’s familiarity with the


          5
           United States v. Abel, 469 U.S. 45, 56 (1984) (“It would be a strange rule of law
  which held that relevant, competent evidence which tended to show bias on the part of a
  witness was nonetheless inadmissible because it also tended to show that the witness was a
  liar.”).
          6
            See Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384 (2008); cf. Old Chief
  v. United States, 519 U.S. 172, 187 (1997) (Evidence thus has force beyond any linear scheme
  of reasoning, and as its pieces come together a narrative gains momentum . . . .”); FDIC v.
  Fid. & Deposit Co. of Md., 45 F.3d 969, 980 n.6 (5th Cir. 1995) (affirming admission of
  evidence that “define[d] and ‘elucidate[d] the nature of the transaction’”).




                                              10
Case: 19-20651         Document: 00515545895               Page: 11       Date Filed: 08/31/2020




                                         No. 19-20651


  details of the case and its greater experience in evidentiary matters.” Men-
  delsohn, 552 U.S. at 384. The district court applied the proper legal standard
  by admitting extrinsic evidence for the purpose of showing Patterson’s bias.
  Thorn, 917 F.2d at 176. The scope of the testimony it permitted to accom-
  plish that purpose did not abuse its “broad discretion.” Mendelsohn, 552 U.S.
  at 384.

                                    C. Jury Instructions
            Plaintiffs contend that the district court erred by failing to offer the
  jury a motivating-factor instruction on the Title VII discrimination and
  FMLA retaliation claims. Again, we disagree.

                                   1. Standard of Review
            “Jury instructions are reviewed for abuse of discretion.” Janvey v.
  Dillon Gage, Inc. of Dall., 856 F.3d 377, 388 (5th Cir. 2017). We reverse “only
  when the charge as a whole leaves the court with substantial and ineradicable
  doubt whether the jury was properly guided in its deliberations.” Nester v.
  Textron, Inc., 888 F.3d 151, 156 (5th Cir. 2018) (cleaned up). Any error is
  subject to harmless-error review, such that we will not reverse unless the
  erroneous instructions “affected the outcome of the case.” 7

                                      2. Applicable Law
            The text of the FMLA does not specify a standard of causation for
  retaliation claims. The relevant section states only that “[i]t shall be unlawful
  for any employer to discharge or in any other manner discriminate against
  any individual for opposing any practice made unlawful by this subchapter.”
  29 U.S.C. § 2615(a)(2). The Department of Labor, per its regulatory author-


            7
          Janvey, 856 F.3d at 388; see also United States v. Cessa, 785 F.3d 165, 185 (5th Cir.
  2015) (“Any error [in instructing the jury] is subject to harmless-error review.”).




                                               11
Case: 19-20651          Document: 00515545895               Page: 12       Date Filed: 08/31/2020




                                          No. 19-20651


  ity, has interpreted that provision to provide for both a but-for causation stan-
  dard and a mixed-motive standard. 8
          Unlike the FMLA, Title VII plainly provides for both a but-for causa-
  tion standard and a mixed-motive standard. It prohibits various adverse em-
  ployment actions “because of” an individual’s protected status. 42 U.S.C.
  § 2000e–2(a). In contrast, Section 2000e–2(m) provides that “an unlawful
  employment practice is established when the complaining party demon-
  strates that [a protected status] was a motivating factor for any employment
  practice, even though other factors also motivated the practice.” Id.
  § 2000e–2(m). Proof of causation under the “motivating factor” standard is
  generally viewed as an alternative to the but-for standard. 9
          Both sides agree that, when both alternatives are available, it is the
  duty of the district court to discern the correct standard. Smith v. Xerox
  Corp., 602 F.3d 320, 333 (5th Cir. 2010), abrogated on other grounds by Univ.
  of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013). A court “may give a
  mixed-motive instruction” if it “has before it substantial evidence that both
  a legitimate and an illegitimate (i.e., more than one) motive may have played
  a role in the challenged employment action.” Id.

                                          3. Analysis
          As an initial matter, it is unclear whether a mixed-motive causation
  standard is ever proper for FMLA retaliation claims. 10 To be sure, in


          8
           See 29 C.F.R. § 825.220(a)(3) (2013) (but-for standard); id. § 825.220(c) (mixed-
  motive standard).
          9
            See Autry v. Fort Bend Ind. Sch. Dist., 704 F.3d 344, 347 (5th Cir. 2013) (discussing
  disjunctively the “pretext alternative” and the “mixed-motives alternative”).
          10
             See Ion v. Chevron USA, Inc., 731 F.3d 379, 389–90 (5th Cir. 2013)
  (acknowledging Fifth Circuit precedent applying the motivating-factor standard but calling
  that precedent into question); see also Wheat v. Fla. Par. Juvenile Justice Comm’n, 811 F.3d
12
Case: 19-20651         Document: 00515545895               Page: 13       Date Filed: 08/31/2020




                                         No. 19-20651


  Richardson v. Monitronics International, Inc., we endorsed that standard as one
  option a district court may apply. 11 But Richardson’s viability (and, along with
  it, the Department of Labor’s regulatory interpretation) are dubious in light
  of the Supreme Court’s more recent decisions in Nassar and Gross v. FBL
  Financial Services, Inc., 557 U.S. 167 (2009).
          In Gross, the Court determined that a plaintiff asserting a disparate-
  treatment claim under the Age Discrimination in Employment Act
  (“ADEA”) must establish but-for causation. Id. at 180. In Nassar, 570 U.S.
  at 362, the Court held the same as it applies to Title VII retaliation claims.
  To be sure, the statutory language in the FMLA is not identical to the rele-
  vant portions of the ADEA or Title VII. 12 Nonetheless, the Court’s rejection
  of a mixed-motive causation standard in those claims places in serious doubt




  702, 710 (5th Cir. 2016) (“[I]t [sic] unclear whether the ‘causal link’ requirement for
  FMLA retaliation claims involves the same ‘but for’ analysis required for Title VII retalia-
  tion claims.”).
          11
              434 F.3d 327, 333 (5th Cir. 2005) (“The mixed-motive framework applies to
  [FMLA retaliatory discharge] cases in which the employee concedes that discrimination
  was not the sole reason for her discharge, but argues that discrimination was a motivating
  factor in her termination.”). We are aware, as was the district court, of Garcia v. Penske
  Logistics, 631 F. App’x. 204, 210 (5th Cir. 2015) (per curiam), stating that “FMLA retaila-
  tion claims are analyzed solely by determining whether the discrimination was a motivating
  factor in the adverse employment decision.” But because that statement was dictum in an
  unpublished decision, we are doubly unbound to it. See, e.g., Netsphere, Inc. v. Baron,
  799 F.3d 327, 333 (5th Cir. 2015) (discussing the non-binding effect of dictum); Gate Guard
  Servs., L.P. v. Perez, 792 F.3d 554, 560 n.3 (5th Cir. 2015) (“Unpublished opinions are not
  binding on this court.”).
          12
             We note, however, that the gulf is not all that great. The relevant distinction is
  that the provisions at issue in Nassar and Gross use the word “because,” while the relevant
  provision here uses “for.” Compare 42 U.S.C. § 2000e-3(a) and 29 U.S.C. § 623(b) with
  29 U.S.C. § 2615(a)(2). Whether that distinction is material is a question we leave for
  another day.




                                               13
Case: 19-20651         Document: 00515545895               Page: 14        Date Filed: 08/31/2020




                                         No. 19-20651


  the viability of that standard as applied to retaliation claims brought under
  the FMLA.
          We need not confront that question directly, however, because Rich-
  ardson does not categorically foreclose the use of the but-for causation stan-
  dard for FMLA retaliation claims. It states only that a court ought to apply
  “the mixed-motive framework in appropriate cases.” Richardson, 434 F.3d
  at 334 (emphasis added). Such cases exist when “the district court has before
  it substantial evidence supporting a conclusion that both a legitimate and an
  illegitimate (i.e., more than one) motive may have played a role in the chal-
  lenged employment action.” Smith, 602 F.3d at 333. 13 Thus, assuming
  mixed-motive and but-for instructions are available for both the Title VII and
  FMLA claims, the district court was tasked with discerning which causation
  standard was appropriate, given the state of the evidence.
          The district court stated that it “did not have before it substantial
  evidence supporting a conclusion that both a legitimate and an illegitimate
  (i.e., more than one) motive may have played a role in the challenged em-
  ployment action.” In the context of the FMLA claim, the court determined
  that plaintiffs “were terminated either in retaliation for taking FMLA leave .
  . . or because their clinic closed and they failed to find employment elsewhere
  within the Memorial Hermann system”—in other words, the plaintiffs were
  terminated for the retaliatory reason or the non-retaliatory reason, but not
  both. Likewise, for the Title VII claim, the court determined that plaintiffs
  “were terminated either because they had been pregnant or because their
  clinic closed and they did not secure employment elsewhere.” Therefore,


          13
            Nassar did not disturb the general rule, applied in Smith, that a court may instruct
  the jury only on matters supported by the evidence. Accord 9C Charles A. Wright
  & Arthur R. Miller, Federal Practice & Procedure § 2556, at 133 (3d ed.
  2008).




                                               14
Case: 19-20651      Document: 00515545895           Page: 15     Date Filed: 08/31/2020




                                    No. 19-20651


  the court asked “whether [this] particular case involve[d] mixed motives,”
id., and answered that it did not. In so doing, it did not abuse its discretion.
         AFFIRMED.




                                         15